DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 07/26/2022 in which claims 1 and 16 have been amended, claims 2-4, 9, 15 and 17 have been cancelled, new claims 23-25 have been added and entered of record.
      Claims 1, 5-8, 10-14, 16 and 18-25 are pending for examination.

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims Cancellation
	Claims 3 and 4 have been cancelled.

Claims Amendment
	The following claims have been amended and agreed upon by the Applicant during a telephone conversation with Richard D. Ratchford (applicant’s representative) on 8/24/2022.

	The application has been amended as follows: 
In claim 1, Change “A memory device, comprising: a first circuit; a second circuit; and an adaptive body bias generator configured to receive frequency detection information or temperature detection information, to apply a first forward body bias or a first reverse body bias to the first circuit in response to the frequency detection information or the temperature detection information, and to apply a second forward body bias or a second reverse body bias to the second circuit in response to the frequency detection information or the temperature detection information, wherein the first circuit is part of a speed path, and the second circuit is part of a leakage path” to
“ A memory device, comprising: a first circuit; a second circuit; and an adaptive body bias generator configured to receive frequency detection information or temperature detection information, to apply a first forward body bias or a  first reverse body bias to the first circuit in response to the frequency detection | information or the temperature detection information, and to apply a second forward body bias or a second reverse body bias to the second circuit in response to the frequency detection information or the temperature detection information, wherein the first circuit is part of a speed path, and the second circuit is part of a leakage path, further comprising a frequency detector configured to detect a frequency of a clock received from an external device and generate the frequency detection information. wherein the adaptive body bias generator applies the first forward body bias to the first circuit in response to the frequency detection information indicating that the frequency is higher than a reference frequency, and applies the first reverse body bias to the first circuit in response to the frequency detection information indicating that the frequency is lower than the reference frequency”.


Allowable Subject Matter
    Claims 1, 5-8, 10-14, 16 and 18-25 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a first circuit; a second circuit; and an adaptive body bias generator configured to receive frequency detection information or temperature detection information, to apply a first forward body bias or a first reverse body bias to the first circuit in response to the frequency detection information or the temperature detection information, and to apply a second forward body bias or a second reverse body bias to the second circuit in response to the frequency detection information or the temperature detection information, wherein the first circuit is part of a speed path, and the second circuit is part of a leakage path, further comprising a frequency detector configured to detect a frequency of a clock received from an external device and generate the frequency detection information. wherein the adaptive body bias generator applies the first forward body bias to the first circuit in response to the frequency detection information indicating that the frequency is higher than a reference frequency, and applies the first reverse body bias to the first circuit in response to the frequency detection information indicating that the frequency is lower than the reference frequency”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 5-8, 10, 23 and 25, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “detecting at least one bias parameter; setting a body bias according to the at least one bias parameter, and applying the body bias to a circuit, wherein the setting of the body bias includes: setting a first forward body bias or a first reverse body bias as a first body bias for a speed path;  setting a second forward body bias or a second reverse body bias as a second body bias for a leakage path”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 12-14 and 24, the claims have been found allowable due to their dependencies to claim 11 above. 

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “wherein a first bit line sense amplifier of the bit line sense amplifiers is driven with a forward body bias, or a second bit line sense amplifier of the bit line sense amplifiers is driven with a reverse body bias, wherein, a third bit line sense amplifier of the bit line sense amplifiers includes at least one first transistor to which the forward body bias is applied and at least one second transistor to which the reverse body bias is applied”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 18-22, the claims have been found allowable due to their dependencies to claim 116 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827